DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
Response to Amendment
In response to the office action from 9/29/2020, the applicant has submitted a request for continued examination, filed 3/26/2021, amending claims 1, 22, 23, 26-29, adding new claims 32-39, cancelling claims 25 and 31, while arguing to traverse prior art rejections. Applicant’s arguments have been fully considered and since the latest amendments had absorbed allowed dependent claims into independent claims, therefore they had been determined persuasive. As a result claims 1-24, 26-30, 32-39, with the examiner’s amendment below, are allowable over the prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “APPARATUS AND METHOD FOR PROCESSING AN ENCODED AUDIO SIGNAL BY A MAPPING DRIVED BY SBR FROM QMF ONTO MCLT” so as to be more descriptive of the invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julia A. Thomas on 4/19/2021.
Amend claims 32 and 36:

As Per Claim 32:

32.    (New) A method for processing an encoded audio signal, the encoded audio signal comprising a sequence of access units, each access unit comprising a core audio signal with a first spectral width and parameters describing a spectrum above the first spectral width, the method comprising:
generating, from an access unit of the encoded audio signal, the core audio signal and a set of the parameters,

upsampling the core audio signal of the access unit and outputting a first upsampled spectrum and a timely consecutive second upsampled spectrum, the first upsampled spectrum and the second upsampled spectrum, both, comprising a same content as the core audio signal and comprising a second spectral width being greater than the first spectral width of the core audio signal,

converting parameters of the set of parameters of the access unit to acquire converted parameters being applicable to the first upsampled spectrum and the second upsampled spectrum, and

spectral gap filling processing the first upsampled spectrum and the second upsampled spectrum using the converted parameters,

wherein the parameters comprise QMF (QMF = Quadrature Mirror Filter) energies, wherein the converted parameters comprise MCLT (MCLT = Modulated Complex Lapped Transform) energies, and wherein the converting parameters comprises performing a linear mapping in a linear domain based on the following equation:

MCLT [b] = s EQMF[b]

wherein EMCLT [b]  is an MCLT energy in a band b, wherein EQMF[b] is a QMF energy in the band b, and wherein s is the scale factor given by:

s=10 ɸLB/10

wherein ɸLB is a mean offset has a value lower than 20 in a log domain.

As Per Claim 36:

36. (New) Non-transitory storage medium having stored thereon a computer readable code for performing, when running on a computer or a processor, a method for processing an encoded audio signal, the encoded audio signal comprising a sequence of access units, each access unit comprising a core audio signal with a first spectral width and parameters describing a spectrum above the first spectral width, the method comprising:

generating, from an access unit of the encoded audio signal, the core audio signal and a set of the parameters,

upsampling the core audio signal of the access unit and outputting a first upsampled spectrum and a timely consecutive second upsampled spectrum, the first upsampled spectrum and the second upsampled spectrum, both, comprising a same content as the core audio signal and comprising a second spectral width being greater than the first spectral width of the core audio signal,

converting parameters of the set of parameters of the access unit to acquire converted parameters being applicable to the first upsampled spectrum and the second upsampled spectrum, and

spectral gap filling processing the first upsampled spectrum and the second upsampled spectrum using the converted parameters,

wherein the parameters comprise QMF (QMF = Quadrature Mirror Filter) energies, wherein the converted parameters comprise MCLT (MCLT = Modulated Complex Lapped Transform) energies, and wherein the converting parameters comprise
EMCLT [b] = s EQMF[b]


wherein EMCLT [b]  is an MCLT energy in a band b, wherein EQMF[b]  is a QMF energy in the band b, and wherein s is the scale factor given by:
s=10 ɸLB/10

wherein ɸLB is a mean offset has a value lower than 20 in a log domain.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1, 22-23, 28-30, 32-39 basically teach how to upsmaple (e.g. using bandwidth extension) a certain “core” audio (e.g., with frequency in range of (0,f x0)) within an “access unit” (“comprises a least a frame covering timely consecutive time slots” e.g. “32 time slots” (specification ¶ 0120)) into a longer frequency bandwidth (e.g. to (0, 2f x0)). This is followed by using “parameters” (“describing missing parts” between “fx0” and f 2x0”(specification ¶ 0053 sentence 1)). For example “a spectral envelope given in frames with a given number of time slots and corresponding energy values” (specification ¶ 0053 sentence 2)).
This upsampling is accomplished using “SBR” (spectral band replication), whereby “Mapping of spectral high band envelope [is] derived by SBR (through QMF based 
The prior art of record Kjeldesen et al. (US 2003/0231714) do teach “encoder” “for encoding input symbols” (a sequence of access units e.g. Fig. 2 “α 1 … α n”) according to abstract and page 13 first Column last 4 lines. According to ¶ 0141 “T=the symbol period” (a first spectral width associated with  a core signal of an access unit), and “ɸ” “the pulse shaping function” (comprises of parameters describing a spectrum above the “symbol period” (the first spectral width), where “ɸ” is also defined as a “function filter” (¶ 0119 line 8). According to ¶ 0048: “The mapped symbol stream” (the core or access units) “is demultiplexed (are generated using a demultiplexer)). Furthermore “ɸ” (a set of parameters) “the pulse shaping function” is applied on the said “symbol stream” which then results in generation of “quadrature mirror filter” “QMF” “pair”.
 In this process “Each of the input nodes” (obtained using core signals “α 1 … α n”) “is upsampled by a factor of 2” (is upsampled). As Fig. 2 shows for instance “α0” and “α1” are uspampled to “h(n)” (first upsampled spectrum) and “g(n)” (second upsampled spectrum) and are then added (a spectral gap filling operation). Kjeldsen et al. is silent on employing any “SBR” techniques in its upsampling procedures. The significance of 
According to MULTRUS et al. (US 2013/0226570) ¶ 0080 sentence 3: “The upsampling by a factor of 2 is implicitly performed inside the SBR tool, by combining a 32 band analysis QMF filter bank with a 64 band synthesis QMF bank running at the same rate. The SBR tool outputs frames of size 2048” (i.,e. “QMF” (parameters (e.g. “32”) of the access unit) are being converted to “SBR” (its respective converted parameters).
MULTRUS et al. though is silent on what specific representation it utilizes (or what the “QMF” is mapped into) when the “SBR” is applied on the “QMF”. In the instant application the said “QMF” is mapped into an “MCLT” representation. This representation permits addressing many more parameters such as how “band” “energy” is transformed in the usampling procedures.
Further search did not produce any prior art teaching this novel phenomenon. Therefore these claims became allowable. Claims 2-21, 24, 26-27 (dependent on claim 1), further limit their allowed independent claims and are thus allowable under similar rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farzad Kazeminezhad/
Art Unit 2657
April 19th 2021.